Exhibit 10.1
HUTCHINSON TECHNOLOGY INCORPORATED
SEVERANCE AND CHANGE IN CONTROL AGREEMENT (FORM)
     THIS SEVERANCE AND CHANGE IN CONTROL AGREEMENT (“Agreement”), dated
effective the                      day of                     ,
20                     (the “Effective Date”), is between Hutchinson Technology
Incorporated, a Minnesota corporation (“HTI”), and
                                         (“Executive”).
RECITALS
     A. Executive is a key member of the management of HTI and has devoted
substantial skill and effort to the affairs of HTI.
     B. It is desirable and in the best interests of HTI and its shareholders:

  (1)   to reinforce and encourage the continued attention and dedication of
Executive to Executive’s assigned duties without distraction of any proposed or
anticipated change in ownership or control of the Company or a division thereof,
    (2)   to provide inducement for Executive to remain in the service of the
Company without the distraction of the impact on Executive’s continued
employment of any proposed or anticipated change in ownership or control of the
Company or a division thereof, and     (3)   to provide for Executive to receive
severance pay and benefits in the event of Executive’s involuntary termination
of employment following a change in ownership or control of the Company or a
division thereof.

     In consideration of the foregoing premises and the parties’ mutual
covenants and undertakings contained in this Agreement, HTI and Executive agree
as follows:
ARTICLE I.
DEFINITIONS
     Capitalized terms used in the Agreement shall have their defined meaning
throughout the Agreement unless the context clearly suggests otherwise.
     1.1 “Agreement” means this Severance and Change in Control Agreement, as
from time to time amended.
     1.2 “Board” means the Board of Directors of HTI.
     1.3 “Cause” means any of the following:

  (a)   a material act or acts of personal dishonesty taken by Executive and
resulting in personal enrichment of Executive at the expense of the Company,    
(b)   a violation or breach by Executive of (i) Executive’s duties to the
Company, as established from time to time by the Board of Directors of the
Company, or (ii) any material Company policy, which violation or breach is
materially injurious to the Company’s business, financial position or
reputation, or     (c)   illegal conduct by Executive that is materially
injurious to the Company’s business, financial position or reputation.

     1.4 “Change in Control Event” means the occurrence of any of the following:

1



--------------------------------------------------------------------------------



 



  (a)   an acquisition by any person (within the meaning of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
after the effective date of this Agreement, of direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of securities of HTI
representing more than 50% of the combined voting power of the then outstanding
securities of HTI entitled to vote generally in the election of directors
(“Voting Securities”), except that the following shall not constitute a change
in control pursuant to this subsection (a):

  (1)   any acquisition of beneficial ownership by any employee benefit plan (or
related trust) sponsored or maintained by HTI or any of its subsidiaries; or    
(2)   any acquisition of beneficial ownership by any person in connection with a
Business Combination (as defined in Section 1.4(c)) that does not constitute a
change in control under the terms of Section 1.4(c).

  (b)   a majority of the members of the Board shall not be Continuing
Directors. “Continuing Directors” shall mean: (i) individuals who, on the
Effective Date, are directors of HTI, (ii) individuals elected as directors of
HTI subsequent to the Effective Date for whose election proxies shall have been
solicited by the Board, or (iii) any individual elected or appointed by the
Board to fill a vacancy on the Board caused by death or resignation (but not by
removal) or to fill a newly-created directorship;     (c)   the consummation of
a reorganization, merger or consolidation of HTI with or into another entity or
the sale or other disposition of all or substantially all of the assets of HTI
(in one or a series of related transactions) (a “Business Combination”), unless,
immediately following such Business Combination, all or substantially all of the
persons who were the beneficial owners of HTI’s Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the combined voting power of the then outstanding Voting
Securities (or comparable equity interests) of the surviving or acquiring entity
resulting from such Business Combination (including an entity that as a result
of the Business Combination beneficially owns 100% of the then outstanding
Voting Securities of HTI or all or substantially all of the assets of HTI,
either directly or indirectly) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of HTI’s Voting
Securities;     (d)   the approval by HTI’s shareholders of a complete
liquidation or dissolution of HTI; or     (e)   if Executive is employed in a
position in which Executive is assigned to a division of HTI, the sale,
discontinuation or disposition (in one or a series of related transactions) by
HTI of all or substantially all, or a material portion of, the business or
assets of such division.

     1.5 “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder.
     1.6 “Company” means HTI and any Successor.
     1.7 “Good Reason” means the occurrence of any of the following without
Executive’s consent:

  (a)   material breach by the Company of this Agreement, including, but not
limited to, the failure of any Successor to assume HTI’s obligations under this
Agreement pursuant to Section 3.1;     (b)   the required relocation of
Executive to a location that is more than 50 miles from Hutchinson, Minnesota
(provided, however, that if Executive so relocates, such prior required
relocation shall no longer constitute “Good Reason”), or the principal
geographic location at which Executive is required to perform services to the
Company is more than 50 miles from the location of HTI’s offices in Hutchinson,
Minnesota on the Effective Date;

2



--------------------------------------------------------------------------------



 



  (c)   a material reduction by the Company in Executive’s base compensation as
in effect on the Effective Date or as the same may be increased from time to
time; or     (d)   a material adverse change in Executive’s status or position
as a result of a material diminution in Executive’s duties, responsibilities or
authority as of the date of this Agreement;

provided, however, that “Good Reason” shall not exist unless Executive has first
provided written notice to the Company of the occurrence of one or more of the
conditions under (a) — (d) above within 90 days of the condition’s occurrence,
setting forth in reasonable detail the facts and circumstances claimed to
constitute Good Reason and such condition is not fully remedied by the Company
within 30 days after the Company’s receipt of written notice from Executive, and
Executive’s Termination of Employment as a result of such event occurs within
180 days after the initial occurrence of such event.
     1.8 “HTI” means Hutchinson Technology Incorporated, a Minnesota
corporation.
     1.9 “Qualifying Termination” means the Executive’s Termination of
Employment due to Executive’s resignation for Good Reason or Executive’s
involuntary termination by the Company without Cause.
     1.10 “Severance Pay Plan” means the Hutchinson Technology Incorporated
Severance Pay Plan, as amended from time to time; provided, however, that if the
Severance Pay Plan shall, as a result of amendment or termination, provide for
payments or benefits less favorable to Executive than would be payable under the
terms of the Severance Pay Plan in effect on the Effective Date, “Severance Pay
Plan” shall mean the Hutchinson Technology Incorporated Severance Pay Plan as in
effect on the Effective Date.
     1.11 “Successor” means any successor to all or substantially all of HTI’s
business or portion of HTI’s business pursuant to a Change in Control Event.
     1.12 “Termination of Employment” means the termination of the common-law
employer-employee relationship between the Company and Executive; provided,
however, that if required for compliance with the provisions of Code
Section 409A regarding payments of “deferred compensation” under Code
Section 409A, a Termination of Employment shall not be deemed to have occurred
unless such termination also constitutes a “separation from service” as defined
under Code Section 409A.
ARTICLE II.
QUALIFYING TERMINATION AFTER CHANGE IN CONTROL EVENT
     2.1 Severance Benefits. If Executive has a Qualifying Termination within
24 months following a Change in Control Event, then Executive shall be entitled
to receive the following payments and benefits under this Agreement:

  (a)   If such Qualifying Termination does not entitle Executive to benefits
under the Severance Pay Plan, all such payments and benefits described in the
Severance Pay Plan to which Executive would have been entitled if, at the time
of such Qualifying Termination, (i) Executive were eligible to participate in
the Severance Pay Plan, (ii) Executive had had a qualifying termination under
the Severance Pay Plan for which benefits under such plan are payable, and
(iii) the position held by Executive at the time of such Qualifying Termination
was the position Executive held during the period immediately prior to such
Change in Control Event through the date of Executive’s Qualifying Termination
that would have entitled Executive to the most favorable set of payments and
benefits under the Severance Pay Plan.     (b)   The payments and benefits
described on Schedule A to this Agreement.

     The payments and benefits described in this Section 2.1 shall be subject to
all applicable withholding taxes.

3



--------------------------------------------------------------------------------



 



     2.2 Time and Form of Payment of Benefits. Payments and benefits payable
under Section 2.1(a) (net of withholding) shall be paid at the same time and in
the same form as such amounts or benefits are payable pursuant to the applicable
terms of the Severance Pay Plan. Payments and benefits payable under
Section 2.1(b) (net of withholding) shall be paid in a lump sum payment as soon
as administratively feasible, but in no case later than March 15 of the calendar
year following the calendar year in which Executive’s Qualifying Termination
occurs.
     2.3 Tax Matters. Notwithstanding the provisions of Article II:

  (a)   In the event that any payment or benefit received or to be received by
Executive in connection with Executive’s Termination of Employment
(collectively, the “Termination Parachute Payments”) would (i) constitute an
“excess parachute payment” within the meaning of Code Section 280G and (ii) but
for this Section 2.3(a), be subject to the excise tax imposed by Code
Section 4999 or any similar or successor provision to Code Section 4999 (the
“Excise Tax”), then such Termination Parachute Payments shall be reduced to the
largest amount which would result in no portion of the Termination Parachute
Payments being subject to the Excise Tax. In the event any reduction of payments
or benefits is required pursuant to this Section 2.3(a), any payment or benefit
which is not “deferred compensation” subject to compliance with Code
Section 409A shall first be reduced before any such payment of deferred
compensation is reduced.     (b)   The payments and benefits payable under
Section 2.1(a) of this Agreement are by reference to the payment and benefits
payable under the Severance Pay Plan. Under the terms of the Severance Pay Plan
in effect as of the Effective Date, such payments and benefits are intended to
be paid within the “short-term deferral” period of Treasury
Regulation Section 1.409A-1(b)(4). The payments and benefits payable under
Section 2.1(b) of this Agreement also are intended to be paid within such
short-term deferral period. Notwithstanding the foregoing, however, if any
payment under this Agreement constitutes deferred compensation under Code
Section 409A, and, at the time of Executive’s Termination of Employment
Executive is a “specified employee” under Code Section 409A(a)(2)(B)(i), then
such payment shall be delayed (without interest or earnings) until the date
which is six months after the date of Executive’s Termination of Employment, and
the terms of this Agreement with respect to such payment shall otherwise be
interpreted in a manner consistent with the requirements of Code Section
409A(a)(2), (3) and (4).

ARTICLE III.
GENERAL PROVISIONS
     3.1 Successor; Assignment. This Agreement shall be binding upon and inure
to the benefit of any Successor or assign of HTI, and the failure of any
Successor or assign to assume HTI’s obligations under this Agreement shall be
deemed a material breach by HTI of this Agreement. No right or obligation of
Executive hereunder may be assigned by Executive to any other person or entity.
     3.2 Notices. All notices and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, mailed by certified mail (return receipt
requested) or sent by overnight delivery service, cable, telegram, facsimile
transmission or telex to the Company at the Company’s address or to Executive at
the last address of Executive contained in the Company’s records. Either party
may, by notice hereunder, designate a changed address. Notice so given shall, in
the case of notice so given by mail, be deemed to be given and received on the
registered date or the date stamped on the certified mail receipt, in the case
of notice so given by overnight delivery service, on the date of actual delivery
and, in the case of notice so given by cable, telegram, facsimile transmission,
telex or personal delivery, on the date of actual transmission or, as the case
may be, personal delivery.
     3.3 Governing Law. The validity, interpretation, construction, performance,
enforcement and remedies of or relating to this Agreement, and the rights and
obligations of the parties hereunder, shall be governed by the substantive laws
of the State of Minnesota (without regard to the conflict of laws, rules or
statutes of any jurisdiction), and any and every legal proceeding arising out of
or in connection with this Agreement shall be brought only in the courts of the
State of Minnesota or the United States District Court for the District of
Minnesota. The parties consent to jurisdiction and venue therein and waive any
objection to lack of personal jurisdiction or inconvenient forum.

4



--------------------------------------------------------------------------------



 



     3.4 Construction. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
     3.5 No Employment Rights. Nothing contained herein nor any action taken
hereunder will be construed as a contract of employment or as giving Executive
any right to continued employment with the Company or any affiliate thereof.
     3.6 Waivers. No failure on the part of either party to exercise, and no
delay in exercising, any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise or any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy granted hereby or by any related document or by law.
     3.7 Modification. This Agreement may not be modified or amended except by a
written instrument signed by Executive and the Company.
     3.8 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon. This Agreement replaces in full all prior agreements or
understandings of the parties hereto with respect to the subject matter hereof,
whether written or oral, and any and all such prior agreements or understandings
are hereby rescinded by mutual agreement. Notwithstanding the foregoing,
however, the parties hereby confirm Executive’s continued eligibility to
participate in the Severance Pay Plan, and nothing in this Agreement shall be
construed as replacing or superseding the provisions of, or as rendering
Executive ineligible to receive payments and benefits under, the Severance Pay
Plan.
     3.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     3.10 Effectiveness and Survival. This Agreement shall be effective from and
after the Effective Date and shall continue in effect so long as Executive is
employed by the Company; provided that any provisions of this Agreement to be
performed following Executive’s Termination of Employment shall survive any such
termination.
     IN WITNESS WHEREOF, the parties hereto have caused this Severance and
Change in Control Agreement to be duly executed and effective as of the
Effective Date.

                  EXECUTIVE       HUTCHINSON TECHNOLOGY INCORPORATED
 
               
By:
          By:    
 
               
 
  [Executive’s Name]       Its:    
 
               

5



--------------------------------------------------------------------------------



 



Schedule A
Severance Payments Under Section 2.1(b)
Executive shall be entitled to the following amounts under Section 2.1(b) of the
Agreement:

  •   Base salary amount: An amount equal to                      times the
greater of (i) Executive’s annual base pay in effect immediately prior to
Executive’s Qualifying Termination or (ii) Executive’s annual base pay in effect
immediately prior to the Change in Control Event. Base pay excludes overtime,
bonuses, profit sharing, shift premiums, or any other special compensation.    
•   Bonus amount: An amount equal to                      times the greater of
(i) Executive’s target bonus for the bonus period in which Executive’s
Qualifying Termination occurs or (ii) the higher of (A) Executive’s target bonus
for the bonus period immediately preceding the bonus period in which the Change
in Control Event occurs or (B) the bonus actually received by Executive for the
bonus period immediately preceding the bonus period in which the Change in
Control Event occurs.     •   Group medical and dental coverage premium amount:
An amount equal to                     % of the total premium for
                     months of group medical and/or dental coverage under the
group medical and/or dental coverage under the Company’s group benefit plans.
This additional benefit is available only if Executive is enrolled in the
Company’s group medical and/or group dental coverage on the date of Executive’s
Qualifying Termination, and will be calculated by reference to Executive’s
coverage and enrollment level in effect as of the date of Executive’s Qualifying
Termination or, if it results in a greater benefit to Executive, the date
immediately prior to the date on which the Change in Control Event occurs.

1